
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8


AMENDMENT NO. 3 TO
FOREST OIL CORPORATION
2001 STOCK INCENTIVE PLAN


        WHEREAS, Forest Oil Corporation (the "Company") has heretofore adopted
the Forest Oil Corporation 2001 Stock Incentive Plan, as amended by Amendment
No. 1 dated May 8, 2003 and Amendment No. 2 dated April 22, 2004 (the "Plan");
and

        WHEREAS, the Company's Bylaws allow the Company to issue uncertificated
shares and provide that the rights and obligations of the holders of
uncertificated shares and the rights and obligations of holders of certificates
representing shares of the same class and series shall be identical; and

        WHEREAS, the Company now desires to amend the Plan to permit the
electronic, book-entry delivery of shares of the Company's common stock upon
settlement of any options, director stock awards, performance awards, phantom
stock awards and restricted stock awards under the Plan; and

        WHEREAS, the Compensation Committee and the Executive Committee of the
Board of Directors have each approved such amendment permitting the Company to
use uncertificated shares in connection with the settlement of any awards under
the Plan;

        NOW, THEREFORE, effective as of January 1, 2006 the Plan shall be
amended as follows:

1.Paragraph V(c) of the Plan shall be amended by adding the following sentence
to the end of the paragraph:

        "The shares of the Company's stock to be issued pursuant to any Award
may be represented by physical stock certificates or may be uncertificated.
Notwithstanding references in the Plan to certificates, the Company may deliver
uncertificated shares of Common Stock in connection with any Restricted Stock
Award or stock settlement of any other form of Award."

2.Paragraph VIII(b) of the Plan shall be amended by deleting the first sentence.

        IN WITNESS WHEREOF, the undersigned has caused this Amendment No. 3 to
Forest Oil Corporation 2001 Stock Incentive Plan to be executed this 10th day of
January, 2006.

    FOREST OIL CORPORATION
 
 
By:
/s/  CYRUS D. MARTER IV      

--------------------------------------------------------------------------------

      Cyrus D. Marter IV
Vice President,
General Counsel & Secretary

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 3 TO FOREST OIL CORPORATION 2001 STOCK INCENTIVE PLAN
